Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I in the reply filed on 2/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 1, line 5, 8 (two instances); claim 2, line 1 (two instance); claim 3, line 1, 2; claim 4, line 3, 4; claim 5, line 1 (two instances); claim 6, line 2; claim 7, line 1, 2; claim 8, line 4, 7; claim 9, line 1, 3 (two instances); claim 10, line 1; claim 11, line 1; claim 12, line 2; claim 13, line 1, 2; is objected to because of the following informalities:  “fuel” should be - -the fuel- -.  Appropriate correction is required.
Claim 1, line 7; claim 5, line 1-2; claim 6, line 1; claim 7, line 2; claim 8, line6, claim 11, line 1-2; claim 13, line 2; claim 14, line 2 is objected to because of the following informalities:  “fuel supply” should be - -the fuel supply- -.  Appropriate correction is required.
Claim 10, line 1-2 is objected to because of the following informalities:  “compressed gas” should be - -the pressurized gas- -.  Appropriate correction is required

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehman et al (US 20050241318) in view of Scully et al (US 20080271456) and Bickley (US 20180163630).
Regarding claim 1, Buehman discloses a method of operating a gas turbine engine (Figure 2, 20), the method comprising: 
driving a compressor (A gas turbine engine by definition has a compressor. See American Heritage Dictionary and Cambridge Aerospace Dictionary.  Furthermore, the diagram from American Heritage Dictionary has the compressor feeding the combustor.  Lastly, gas turbine engines operate from the Brayton cycle, so that the compressor feeds the combustor.) to supply pressurized gas to a combustor (The combustor of Paragraph 0004 and 0019) of the gas turbine engine; 
supplying fuel to the combustor of the gas turbine engine via a first manifold  (Figure 2, 72) and a second manifold (Figure 2, 74) during a first mode of operation (The mode where power demand is above engine startup and idle operations.  Paragraph 0025); 
stopping fuel supply to the combustor via the second manifold and continuing to supply  the fuel to the combustor via the first manifold during a second mode of operation (Operating at startup, idle, or the load decreases below some pre-determined level.  Paragraph 0025).
Buehman does not disclose after stopping the supply fuel to the combustor via the second manifold, using the pressurized gas inside the combustor to drive the fuel in the second manifold upstream and purge the second manifold of the fuel.
However, Scully teaches a method of operating a gas turbine engine (Paragraph 0001), the method comprising: 
(A gas turbine engine by definition has a compressor. See American Heritage Dictionary and Cambridge Aerospace Dictionary.  Furthermore, the diagram from American Heritage Dictionary has the compressor feeding the combustor.  Lastly, gas turbine engines operate from the Brayton cycle, so that the compressor feeds the combustor.) to supply pressurized gas to a combustor (The combustor in Paragraph 0001) of the gas turbine engine;
supplying fuel to the combustor of the gas turbine engine via a first conduit (The outlet of the shut-off valve feeding a first pilot nozzle.  Paragraph 0014, 0066, 0068, 0069) and a second conduit (The outlet of the shut-off valve feeding a second main nozzle.  Paragraph 0014, 0066, 0068, 0069);
using the pressurized gas inside the combustor to close a valve (The shut-off valve feeding a second main nozzle) for the second conduit (Paragraph 0112 and 0113).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Buehman wherein using the pressurized gas inside the combustor to close a valve for the second conduit as taught by and suggested by Scully in order to provide a simple shut-off valve (Paragraph 0016.  The modification removes Figure 2, 46 of Buehman and uses Figure 9, 206 of Scully for each of Figure 2, 62 and 64 of Buehman).
Buehman in view of Scully does not teach after stopping the supply fuel to the combustor via the second manifold, using the pressurized gas inside the combustor to drive the fuel in the second manifold upstream and purge the second manifold of the fuel.
However, Bickley teaches a method of operating a gas turbine engine (Figure 2, 10), the method comprising: 
driving a compressor (Figure 2, 13 and 14) to supply pressurized gas to a combustor (Figure 2, 15.  Paragraph 0051 and 0052) of the gas turbine engine;
supplying fuel to the combustor of the gas turbine engine via a conduit (Figure 3, 41);
 (Paragraph 0064, 0065.)
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Buehman in view of Scully wherein driving the fuel in the second conduit (In the combined invention of Buehman in view of Scully and Bickley, the conduit of Bickley is the second manifold of Buehman) upstream and purge the second manifold of the fuel as taught by and suggested by Bickley in order to purge the conduit and reduce the time needed to refill in re-priming (Paragraph 0065 and 0068.  The modification holds the purged fluid in the internal volume of Figure 9, 202 of Scully).
It is herein asserted that the combined invention of Buehman in view of Scully and  Bickley after stopping the supply of the fuel to the combustor via the second manifold, using the pressurized gas inside the combustor to drive the fuel in the second manifold upstream and purge the second manifold of the fuel.  Stopping fuel to the second manifold in Buehman, stops fuel to the shut-off purge valve of the second manifold of Buehman. Stopping fuel to the valve closes the valve of Scully because the spring, Figure 9, 210, and the combustor pressure of Scully.  Bickley teaches that closing the valve purges the fuel conduit (as previously stated the closing occurs due to the combustor pressure as taught by Scully, so that this purge is partially due to the combustor pressure or pressurized gas).  Thus, the combined invention of Buehman in view of Bickley and Scully has after stopping fuel supply to the combustor via the second manifold, using the pressurized gas inside the combustor to drive the fuel in the second manifold upstream and purge the second manifold of the fuel.  
Regarding claim 2, Buehman in view of Scully and Bickley teaches the invention as claimed.
Buehman further discloses supplying the fuel to the first manifold while stopping the fuel to the second manifold (This occurs during operating at engine idle or the load decreases below some pre-determined level.  Paragraph 0025).

Buehman in view of Scully does not teach receiving the fuel purged from the second manifold into a reservoir.
However, Bickley teaches receiving the fuel purged from the conduit into a reservoir (Figure 4, 54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Buehman in view of Scully wherein receiving the fuel purged from the second manifold (In the combined invention of Buehman in view of Scully and Bickley, the conduit of Bickley is the second manifold of Buehman) into a reservoir as taught by and suggested by Bickley in order to purge the conduit and reduce the time needed to refill in re-priming (Paragraph 0065 and 0068.  This is the same modification as claim 1)
Regarding claim 3, Buehman in view of Scully and Bickley teach the invention as claimed.
Buehman in view of Scully does not teach suctioning the fuel from the second manifold to purge the second manifold of the fuel.
However, Bickley teaches suctioning the fuel from the conduit to purge the conduit of the fuel (Paragraph 0064 states the spring biases the piston toward the closed position.  Doing so would suction the fuel from the conduit).
(In the combined invention of Buehman in view of Scully and Bickley, the conduit of Bickley is the second manifold of Buehman) to purge the second manifold of fuel as taught by and suggested by Bickley in order to purge the conduit and reduce the time needed to refill in re-priming (Paragraph 0065 and 0068.  This is the same modification as claim 1).
Regarding claim 4, Buehman in view of Scully and Bickley teach the invention as claimed.
Buehman does not disclose wherein the fuel is suctioned from the second manifold by a piston configured to move between a first position and a second position, wherein movement of the piston toward the first position suctions the fuel from the second manifold and movement of the piston toward the second position returns the fuel to the second manifold.
However, Scully teaches a piston (Figure 9, 208) configured to move between a first position and a second position (The sealed and opened positions of Paragraph 0110 and 0111).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Buehman to include a piston configured to move between a first position and a second position as taught by and suggested by Scully in order to provide a simple shut-off valve (Paragraph 0016.  This is the same modification as claim 1).
Buehman in view of Scully does not teach wherein the fuel is suctioned from the second manifold by a piston configured to move between a first position and a second position, wherein movement of the piston toward the first position suctions the fuel from the second manifold and movement of the piston toward the second position returns the fuel to the second manifold.
However, Bickley teaches wherein the fuel is suctioned from the conduit by a piston (Figure 4, 45) configured to move between a first position (Figure 4, closed) and a second (Figure 4, open), wherein movement of the piston toward the first position suctions the fuel from the conduit (Paragraph 0064, 0065) and movement of the piston toward the second position returns the fuel to the conduit (Paragraph 0066, 0068).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Buehman in view of Scully wherein the fuel is suctioned from the second manifold (In the combined invention of Buehman in view of Scully and Bickley, the conduit of Bickley is the second manifold of Buehman) by a piston configured to move between a first position and a second position, wherein movement of the piston toward the first position suctions the fuel from the second manifold and movement of the piston toward the second position returns the fuel to the second manifold as taught by and suggested by Bickley in order to purge the conduit and reduce the time needed to refill in re-priming (Paragraph 0065 and 0068.  This is the same modification as claim 1).
Regarding claim 5, Buehman in view of Scully and Bickley teach the invention as claimed.
Buehman further discloses after stopping the fuel to the second manifold, resuming the fuel supply to the second manifold (Paragraph 0025.  The power demand above startup happens after startup).
It is herein asserted that the combined invention of Buehman in view of Scully and  Bickley teaches after purging the fuel from the second manifold, resuming the fuel supply to the second manifold because the purging occurs when the fuel is stopped to the second manifold.  Stopping fuel to the second manifold in Buehman, stops fuel to the shut-off purge valve of the second manifold of Buehman. Stopping fuel to the valve also closes the valve of Scully because the spring, Figure 9, 210, and the combustor pressure of Scully.  Bickley teaches that closing the valve purges the fuel conduit.  Thus, stopping fuel to the manifold, is when purging of the second manifold occurs, so that the combined invention of Buehman in view of Bickley and 
Regarding claim 6, Buehman in view of Scully and Bickley teach the invention as claimed.
Buehman further discloses wherein the fuel supply to the combustor via the second manifold is supplied by a fuel pump (Figure 2, 44).
Buehman does not disclose wherein the fuel supply to the combustor via the second manifold is automatically stopped when a pressure of the fuel supplied by a fuel pump is below a threshold.
However, Scully teaches wherein fuel supply to the combustor via the second conduit is automatically stopped when a pressure of the fuel supplied by a fuel pump (Figure 1, 16) is below a threshold (Paragraph 0112 and 0113).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Buehman wherein the fuel supply to the combustor via the second manifold (In the combined invention of Buehman in view of Scully and Bickley, the second conduit of Scully is the second manifold of Buehman) is automatically stopped when a pressure of fuel supplied by a fuel pump is below a threshold as taught by and suggested by Scully in order to provide a simple shut-off valve (Paragraph 0016.  This is the same modification as claim 1).
Regarding claim 7, Buehman in view of Scully and Bickley teach the invention as claimed.
Buehman further discloses wherein after stopping the fuel to the second manifold, resuming the fuel supply to the second manifold (Paragraph 0025.  The power demand above startup happens after startup).
It is herein asserted that the combined invention of Buehman in view of Scully and  Bickley teaches after purging fuel from the second manifold, resuming the fuel supply to the 
Buehman does not disclose automatically resuming fuel supply to the second manifold when a pressure of fuel supplied by a fuel pump is above a threshold.
However, Bickley teaches automatically resuming fuel supply to the second conduit when a pressure of the fuel supplied by a fuel pump (Figure 1, 16) is above a threshold (Paragraph 0112 and 0113).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Buehman wherein automatically resuming the fuel supply to the second manifold (In the combined invention of Buehman in view of Scully and Bickley, the second conduit of Scully is the second manifold of Buehman) when a pressure of the fuel supplied by a fuel pump is above a threshold as taught and suggested by Bickley in order to provide a simple shut-off valve (Paragraph 0016.  This is the same modification as claim 1).
Regarding claim 8, Buehman discloses a method of operating a gas turbine engine (Figure 2, 20), the method comprising: 
driving a compressor (A gas turbine engine by definition has a compressor. See American Heritage Dictionary and Cambridge Aerospace Dictionary.  Furthermore, the diagram from American Heritage Dictionary has the compressor feeding the combustor.  Lastly, gas turbine engines operate from the Brayton cycle, so that the compressor feeds the combustor.) to supply pressurized gas to a combustor (The combustor of Paragraph 0004 and 0019) of the gas turbine engine; 
supplying fuel to the combustor of the gas turbine engine via a first manifold  (Figure 2, 72) and a second manifold (Figure 2, 74);
stopping the fuel supply to the combustor via the second manifold and continuing to supply the fuel to the combustor via the first manifold (Operating at startup, idle, or the load decreases below some pre-determined level.  Paragraph 0025).
Buehman does not disclose after stopping fuel supply to the combustor via the second manifold, receiving the pressurized gas from the combustor into the second manifold to purge fuel from the second manifold.
However, Scully teaches a method of operating a gas turbine engine (Paragraph 0001), the method comprising: 
driving a compressor (A gas turbine engine by definition has a compressor. See American Heritage Dictionary and Cambridge Aerospace Dictionary.  Furthermore, the diagram from American Heritage Dictionary has the compressor feeding the combustor.  Lastly, gas turbine engines operate from the Brayton cycle, so that the compressor feeds the combustor.) to supply pressurized gas to a combustor (The combustor in Paragraph 0001) of the gas turbine engine;
supplying fuel to the combustor of the gas turbine engine via a first conduit (The outlet of the shut-off valve feeding a first pilot nozzle.  Paragraph 0014, 0066, 0068, 0069) and a second conduit (The outlet of the shut-off valve feeding a second main nozzle.  Paragraph 0014, 0066, 0068, 0069);
receiving the pressurized gas from the combustor into the second conduit (Paragraph 0113. Figure 9, 200 prevents air from moving upstream, so that air is in the second conduit).
(Paragraph 0016.  The modification removes Figure 2, 46 of Buehman and uses Figure 9, 206 of Scully for each of Figure 2, 62 and 64 of Buehman )
Buehman in view of Scully does not teach after stopping fuel supply to the combustor via the second manifold, using the pressurized gas to purge fuel from the second manifold
However, Bickley teaches a method of operating a gas turbine engine (Figure 2, 10), the method comprising: 
driving a compressor (Figure 2, 13 and 14) to supply pressurized gas to a combustor (Figure 2, 15.  Paragraph 0051 and 0052) of the gas turbine engine;
supplying fuel to the combustor of the gas turbine engine via a conduit (Figure 3, 41);
driving the fuel in the conduit upstream and purge the conduit of the fuel (Paragraph 0064, 0065.)
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Buehman in view of Scully wherein driving the fuel in the conduit upstream and purge the second manifold (In the combined invention of Buehman in view of Scully and Bickley, the conduit of Bickley is the second manifold of Buehman) of fuel as taught by and suggested by Bickley in order to purge the conduit and reduce the time needed to refill in re-priming (Paragraph 0065 and 0068.  The modification holds the purged fluid in the internal volume of Figure 9, 202 of Scully).
It is herein asserted that the combined invention of Buehman in view of Scully and  Bickley after stopping fuel supply to the combustor via the second manifold, using the pressurized gas inside to purge the second manifold of the fuel.  Stopping fuel to the second manifold in Buehman, stops fuel to the shut-off purge valve of the second manifold of Buehman. Stopping fuel to the valve closes the valve of Scully because the spring, Figure 9, 210, and the 
Regarding claim 9, Buehman in view of Scully and Bickley teaches the invention as claimed.
Buehman does not disclose suctioning the fuel from the second manifold using a piston movable between a first position and a second position, wherein movement of the piston toward the first position suctions the fuel from the second manifold and movement of the piston toward the second position returns the fuel to the second manifold.
However, Scully teaches a piston (Figure 9, 208) movable between a first position and a second position (The sealed and opened positions of Paragraph 0110 and 0111).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Buehman to include a piston movable between a first position and a second position as taught by and suggested by Scully in order to provide a simple shut-off valve (Paragraph 0016.  This is the same modification as claim 8).
Buehman in view of Scully does not teach suctioning the fuel from the second manifold using a piston movable between a first position and a second position, wherein movement of the piston toward the first position suctions the fuel from the second manifold and movement of the piston toward the second position returns the fuel to the second manifold.
However, Bickley teaches wherein suctioning the the fuel is from the conduit using a piston (Figure 4, 45) movable between a first position (Figure 4, closed) and a second position (Figure 4, open), wherein movement of the piston toward the first position suctions the fuel (Paragraph 0064, 0065) and movement of the piston toward the second position returns the fuel to the conduit (Paragraph 0066, 0068).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Buehman in view of Scully wherein suctioning the fuel from the second manifold (In the combined invention of Buehman in view of Scully and Bickley, the conduit of Bickley is the second manifold of Buehman) using by a piston movable between a first position and a second position, wherein movement of the piston toward the first position suctions the fuel from the second manifold and movement of the piston toward the second position returns the fuel to the second manifold as taught by and suggested by Bickley in order to purge the conduit and reduce the time needed to refill in re-priming (Paragraph 0065 and 0068.  This is the same modification as claim 8).
Regarding claim 10, Buehman in view of Scully and Bickley teach the invention as claimed.
Buehman does not disclose wherein the fuel is suctioned from the second manifold while compressed gas is received into the second manifold.
However, Scully teaches the pressurized gas is received into the second conduit (Paragraph 0113. Figure 9, 200 prevents air from moving upstream, so that air is in the second conduit).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Buehman wherein the pressurized gas is received into the second conduit as taught by and suggested by Scully in order to provide a simple shut-off valve (Paragraph 0016.  This is the same modification as claim 8).
Buehman in view of Scully does not teach wherein the fuel is suctioned from the second manifold while compressed gas is received into the second manifold.
However, Bickley teaches wherein the fuel is suctioned from the conduit while the pressurized gas is received into the conduit (Paragraph 0064 states the spring biases the piston toward the closed position.  Doing so would suction the fuel from the conduit.  Removing fuel from the line would also suction the pressurized gas.  If not, a vaccum is created in the conduit.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Buehman in view of Scully wherein the fuel is suctioned from the second manifold (In the combined invention of Buehman in view of Scully and Bickley, the conduit of Bickley is the second manifold of Buehman)while the pressurized gas is received into the second manifold as taught by and suggested by Bickley in order to purge the conduit and reduce the time needed to refill in re-priming (Paragraph 0065 and 0068.  This is the same modification as claim 8).
Regarding claim 11, Buehman in view of Scully and Bickley teach the invention as claimed.
Buehman further discloses after stopping the fuel to the second manifold, resuming the fuel supply to the second manifold (Paragraph 0025.  The power demand above startup happens after startup).
It is herein asserted that the combined invention of Buehman in view of Scully and  Bickley teaches after purging the fuel from the second manifold, resuming the fuel supply to the second manifold because the purging occurs when the fuel is stopped to the second manifold.  Stopping fuel to the second manifold in Buehman, stops fuel to the shut-off purge valve of the second manifold of Buehman. Stopping fuel to the valve also closes the valve of Scully because the spring, Figure 9, 210, and the combustor pressure of Scully.  Bickley teaches that closing the valve purges the fuel conduit.  Thus, stopping fuel to the manifold, is when purging of the second manifold occurs, so that the combined invention of Buehman in view of Bickley and Scully has after purging fuel from the second manifold, resuming fuel supply to the second manifold
Regarding claim 12, Buehman in view of Scully and Bickley teach the invention as claimed.
Buehman further discloses wherein the fuel supply to the combustor via the second manifold is supplied by a fuel pump (Figure 2, 44).
Buehman does not disclose wherein the fuel supply to the combustor via the second manifold is automatically stopped when a pressure of the fuel supplied by a fuel pump is below a threshold.
However, Scully teaches wherein the fuel supply to the combustor via the second conduit is automatically stopped when a pressure of the fuel supplied by a fuel pump (Figure 1, 16) is below a threshold (Paragraph 0112 and 0113).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Buehman wherein the fuel supply to the combustor via the second manifold (In the combined invention of Buehman in view of Scully and Bickley, the second conduit of Scully is the second manifold of Buehman) is automatically stopped when a pressure of the fuel supplied by a fuel pump is below a threshold as taught by and suggested by Scully in order to provide a simple shut-off valve (Paragraph 0016.  This is the same modification as claim 8).
Regarding claim 13, Buehman in view of Scully and Bickley teach the invention as claimed.
Buehman further discloses wherein after stopping the fuel to the second manifold, resuming the fuel supply to the second manifold (Paragraph 0025.  The power demand above startup happens after startup).
It is herein asserted that the combined invention of Buehman in view of Scully and  Bickley teaches after purging fuel from the second manifold, resuming the fuel supply to the second manifold because the purging occurs when the fuel is stopped to the second manifold.  Stopping fuel to the second manifold in Buehman, stops fuel to the shut-off purge valve of the 
Buehman does not disclose automatically resuming fuel supply to the second manifold when a pressure of fuel supplied by a fuel pump is above a threshold.
However, Bickley teaches automatically resuming the fuel supply to the second conduit when a pressure of fuel supplied by a fuel pump (Figure 1, 16) is above a threshold (Paragraph 0112 and 0113).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Buehman wherein automatically resuming fuel supply to the second manifold (In the combined invention of Buehman in view of Scully and Bickley, the second conduit of Scully is the second manifold of Buehman) when a pressure of fuel supplied by a fuel pump is above a threshold as taught and suggested by Bickley in order to provide a simple shut-off valve (Paragraph 0016.  This is the same modification as claim 8).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehman in view of Scully and Bickley as applied to claim 8 above, and further in view of Alecu (US 20180080378).
Regarding claim 14, Buehman in view of Scully and Bickley teach the invention as claimed.
Buehman further discloses wherein the gas turbine engine is a first gas turbine engine drivingly coupled to a load (The load in Paragraph 0025) after stopping the fuel supply to the combustor via the second manifold , operating the first gas turbine engine in a low-power mode (Operating at idle or the load decreases below some pre-determined level.  Paragraph 0025) of operation.
Buehman in view of Scully and Bickley does not teach operating a second gas turbine engine drivingly coupled to the load in a high-power mode of operation.
However, Alecu teaches a first gas turbine engine (Figure 1, 12B) drivingly coupled to a load (Figure 1, 28) and the method comprises, operating the first gas turbine engine in a low-power mode (the idle mode of Figure 3B) of operation and operating a second gas turbine engine (Figure 1, 12A) drivingly coupled to the load in a high-power mode of operation (the high power mode of Figure 3A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Buehman in view of Scully and Bickley wherein operating a second gas turbine engine drivingly coupled to the load in a high-power mode of operation as taught by and suggested by Alecu in order to improve fuel efficiency (Paragraph 0052.  The modification uses two gas turbine engine to drive the load and operating the two as such).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hockaday (US 20150113942) states in paragraph 0004 describes a compressor of a gas turbine engine feeding pressurized gas to the combustor.
Prociw (US 20150107256) states in paragraph 0009 describes a compressor of a gas turbine engine feeding pressurized gas to the combustor.
Morgan et al (US 20150007574) states in paragraph 0014 describes a compressor of a gas turbine engine feeding pressurized gas to the combustor.

Taylor (US 4964270) states in Column 3, line 29-41 of using combustor chamber gases to purge manifolds.
Griffiths et al (US 20180163637) states in paragraph 0025 of using combustor chamber gases to purge manifolds.
Lawrence et al (US 20100132368) states in paragraph 0028 of using a ecology valve for each manifold of a gas turbine engine.
Lawrence et al (US 20100058733) states in paragraph 0028 of using a ecology valve for each manifold of a gas turbine engine.
Belleville (US 20140352314) states in paragraph 0005 of using a ecology valve for manifolds of a gas turbine engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EDWIN KANG/Examiner, Art Unit 3741